COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 In the Interest of R. A. G., a Child,            '
                                                                  No. 08-16-00178-CV
                              Appellant.          '
                                                                     Appeal from the
                                                  '
                                                                   109th District Court
                                                  '
                                                                 of Crane County, Texas
                                                  '

                                                  '                     (TC# 6365)


                                             ORDER

       In order to protect the identity of the minor child who is the subject of this appeal, the Court

has determined on its own motion that it is necessary to identify the child by initials,

R. A. G., and the parents by initials as well, in all papers submitted to the Court, including letters,

motions, and briefs. See TEX.R.APP.P. 9.8. The Court will also refer to the child and parents by

their initials in correspondence, orders, and in its opinion and judgment.

       IT IS SO ORDERED this 12th day of August, 2016.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.